7 F.3d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis L. WRENN, Plaintiff-Appellant,v.Donna SHALALA, Secretary of Health and Human Services;  EvanJ. Kemp, Chairman, Equal Employment OpportunityCommission, Defendants-Appellees.
No. 92-2197.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 2, 1993.Decided:  September 14, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, Senior District Judge.  (CA-91-2460-R)
Curtis L. Wrenn, Appellant Pro Se.
James G. Warwick, Office of the United States Attorney, Baltimore, Maryland;  Mary Lee Clark, Equal Employment Opportunity Commission, Washington, D.C., for Appellees.
D.Md.
VACATED AND REMANDED.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Curtis L. Wrenn appeals the district court's dismissal of his action raising various Privacy Act and Freedom of Information Act (FOIA) claims, as well as other claims relating to his 1978 discharge as a hospital administrator.  The district court found that the matter was res judicata because the United States District Court for the District of Columbia had rejected substantially the same claims in a separate lawsuit.


2
Since the dismissal of the subject action, Wrenn's appeal of the District of Columbia decision has been decided.  The court of appeals affirmed in part and vacated and remanded in part, finding that the EEOC did not adequately explain its reasons for withholding certain documents pursuant to two FOIA exemptions.  Wrenn v. Kemp, No. 91-5382, 1992 WL 381060 (D.C. Cir.  Dec. 2, 1992) (per curiam) (unpublished).


3
For a matter to be res judicata, there must be identity of parties, identity of causes of action, and a final decision on the merits.  Harnett v. Billman, 800 F.2d 1313 (4th Cir. 1987).  The decision of the District of Columbia Circuit vacating in part the district court's judgment destroyed the finality of that judgment.  We accordingly must vacate the decision of the district court currently before us.


4
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

VACATED AND REMANDED